Citation Nr: 0032332	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for skin cancer and a 
rash on the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from May 1970 to December 
1971, with subsequent service in the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the RO granted the veteran entitlement 
to a nonservice-connected pension in a September 1999 
decision.  Although the veteran had timely appealed the RO's 
original denial of this issue, having been granted, it is no 
longer in dispute.  As a result, the Board will not address 
it in this decision.
 

FINDINGS OF FACT

1.  A timely appeal to the claims of entitlement to service 
connection for a back disability and for skin cancer and a 
rash on the feet was not perfected.

2.  The veteran does not currently have a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The Board may not exercise appellate jurisdiction over 
the claims of entitlement to service connection for a back 
disability and for skin cancer and a rash on the feet.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back disability and skin cancer and a rash on the feet

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C. § 7105(d)(5).  Title 38, United States 
Code, Section 7105(d)(3) and 38 C.F.R. § 20.302(b) (1999), 
provide that after an appellant receives the statement of the 
case, he must file a substantive appeal within sixty days 
from the date the statement of the case is mailed or within 
the remainder of the one-year period from the date the 
notification of the decision was mailed, whichever period 
ends later.  By regulation, this substantive appeal must 
consist of either a VA Form 9, or correspondence containing 
the necessary information, that is, specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202 (1999).  
The time period may be extended for a reasonable period on 
request for good cause shown.  

The RO denied entitlement to service connection for a back 
disability and for skin cancer and a rash on the feet in 
November 1997.  The RO sent notice of this decision to the 
veteran on November 12, 1997.  Thereafter, the veteran 
disagreed with the RO's November 1997 decision with respect 
to these two issues.  Hence, a statement of the case was 
issued in April 1998.  Under 38 U.S.C.A. § 7105 the veteran 
had one year from November 12, 1997 (i.e. November 12, 1998) 
or sixty days from the April 1998 issuance of the statement 
of the case, whichever provides more time, to file a 
substantive appeal.  In other words, the veteran had until 
November 12, 1998 to file a substantive appeal with respect 
to the issues of entitlement to service connection for a back 
disability and for skin cancer and a rash on the feet.  A 
timely appeal, however, was not timely filed.  

In June 1998, although the veteran filed a substantive appeal 
(VA Form 9) with the RO, he specifically indicated that he 
was appealing two unrelated issues, which 


were entitlement to service connection for PTSD and to a 
nonservice-connected pension.  In other words, he did not 
indicate on the June 1998 substantive appeal that he was 
appealing the issues of entitlement to service connection for 
a back disability and for skin cancer and a rash on the feet.  
Furthermore, he did not file a subsequent substantive appeal 
at any time prior to November 12, 1998.  Therefore, by law, 
the veteran did not file a timely substantive appeal with 
respect to these two issues. 

In August 2000 correspondence, the Board notified the veteran 
of the possibility that these two issues were not timely 
appealed.  In response, the veteran's representative 
essentially contends in his August 2000 correspondence to the 
Board that the veteran relied on the RO's conclusion that the 
veteran had timely appealed the issues of entitlement to 
service connection for a back disability and for skin cancer 
and a rash on the feet.  The representative cites the April 
1999 supplemental statement of the case in support of his 
contention.  It is asserted that the veteran relied on the 
statement contained in the cover letter of the April 1999 
Supplemental Statement of the Case (SSOC) that a substantive 
appeal with respect to all issues had been filed.  In this 
regard, the Board notes that when the SSOC was issued in 
April 1999, the period to file a substantive appeal had 
already ended.  Thus, the veteran cannot be found to have 
relied on erroneous information from the RO to his detriment.  
While the Board has considered the representative's argument, 
nevertheless, the governing law provides that the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5).

In this case, the evidence shows that the appellant failed to 
submit a timely substantive appeal with respect to the issues 
of entitlement to service connection for a back disability 
and for skin cancer and a rash on the feet.  As such, the 
Board may not exercise appellate jurisdiction as a matter of 
law.  See National Black Media Coalition v. Federal 
Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985) 
(a lack of jurisdiction means "an inability to act, not 
merely in unappealing cases, but in compelling cases as 
well.")  

The claim is dismissed.  38 U.S.C.A. §§ 7104, 7105.


II.  Service connection for PTSD 

As a preliminary matter, the Board notes that most of the 
veteran's service medical records from May 1970 to December 
1971 appear to be unavailable.  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO requested the records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
response, the NPRC provided the veteran's service personnel 
records from the veteran's active duty service and service 
medical records from the veteran's reserve service in 1978.  
The service medical records from 1970 and 1971, however, were 
not provided.  

The RO notified the veteran in May 1999 that his service 
medical records were unavailable and he was given the 
opportunity to submit any such records, or any alternative 
evidence, in his possession.  The record indicates that the 
veteran has not provided copies of his service medical 
records.  

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond 


by independently attempting to obtain service medical 
records; and/or submitting alternative evidence.  Thus, 
although it is unfortunate that his service medical records, 
which may have once existed, appear largely to be no longer 
available, the claim may be considered on the basis of the 
available record.

Service connection may be established for disability incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).

If the veteran engaged in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted event did not occur.  
38 U.S.C.A. § 1154(b) (West 1991).  The veteran's service 
records indicate, however, that he did not engage in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not 
apply to the facts of this case.

With respect to PTSD, a review of the veteran's DD Form 214 
reveals that the veteran served in the Republic of Vietnam 
during his tour of duty.  He did not receive the Purple Heart 
or any award for valor or service in combat.

The veteran's available service personnel records reveal no 
complaints or findings pertaining to PTSD.  

The Board notes that VA regulation, as contained in 38 C.F.R. 
§ 3.304 (1999), provides that service connection for PTSD 
requires medical evidence establishing a diagnosis of PTSD in 
accordance with DSM IV.  The medical evidence of record is 
negative for a diagnosis of PTSD.  In this regard, although a 
VA examiner diagnosed "possible" PTSD in a July 1998 VA 
Medical Center discharge report, this is not a definite 
diagnosis because it is speculative.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Thus, this evidence does not provide a 
current diagnosis of PTSD 


in accordance with 38 C.F.R. § 4.125(a) (1999), which relates 
the veteran's disability to his claimed inservice stressors.

In the absence of medical evidence showing that any post-
service diagnosis of PTSD is due to service, the Board must 
conclude that a basis has not been presented for concluding 
that PTSD was incurred in or aggravated by active service.

With respect to the veteran's contentions that he developed 
PTSD as a result of service, the Board notes that, while he 
is certainly capable of providing his opinions, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992). 

Contrary to the veteran's belief that VA should develop his 
claim further, the Board notes that with no reasonable 
possibility that an examination would aid the claim, VA is 
under no obligation to further develop the evidence in this 
regard.  Hence, the benefit sought on appeal is denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to allow a claim 
for service connection for PTSD.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).


ORDER

Service connection for a back disability and for skin cancer 
and a rash on the feet is dismissed.



Service connection for PTSD is denied. 



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

